Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7, and 9-12 are allowed.

The examiner’s statement of reasons for allowance were provided in the Office Action mailed 10/1/2021, and are briefly reiterated herein:

None of the cited prior art of record appear to teach or suggest the combination of:
[CLM 1, 3-7, 9-11]
wherein the plurality of buffer memory projection descriptors comprises at each instant as many descriptors as there are processes executed on the computing machine that has Page 3 of 15Appl. No. 16/954,752 Amdt. dated 12/16/2021Response to Non-Final Office Action of 10/1/2021accessed said set of portions of the single data file which are projected in the buffer memory space;
each descriptor of said plurality of buffer memory projection descriptors tracks the set of portions of the single data file projected in the buffer memory space which were accessed by a respective one of said processes; and
specific associated descriptor among the plurality of buffer memory projection descriptors associated with the portion of the single data file when said portion of the single data file is projected in the buffer memory space is dependent on said processing said request executed on the computing machine which requires access to said portion of the single data file.
Claims 1, 3-7, and 9-11 further requires that (1) the number of processes that have touched the file is equal to the number of memory descriptors, (2) each descriptor maps the corresponding portions 
	However, with regard to prior art, none of the cited prior art of record appear to specifically teach or suggest the combination of the above features of (1)-(3) in the context of the base claim, e.g. the system in which a plurality of memory projection descriptors are provided for a single file, where each of the descriptors is associated with a unique process which has previously accessed the file, and where each of the descriptors maps to the portions of the file which were previously accessed by the respective process.

[CLM 12]
wherein the specific associated descriptor among the plurality of buffer memory projection descriptors associated with said portion of the single data file when said portion of the single data file is projected in the buffer memory space, is dependent on a byte index of the portion of the single data file; and,
segmentation of the single data file and distribution of the set of portions of the single data file corresponding to the plurality of buffer memory projection descriptors which is carried out by associating M interleaved zones of the single data file respectively with M buffer memory projection descriptors, where M is a determined integer.
None of the appear to teach or suggest wherein the segmentation of the file and distribution of the file portions corresponding to the memory descriptors is performed by associating M interleaved zones of the file with M memory descriptors.


Accordingly, claim 12 is allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136